El Juez Asociado Sb. "Wolf,
emitió la opinión del tribunal.
Casimiro Rivera, el apelante, nunca negó que él adeu-dara la suma de $649.22, con intereses, etc. El debía dicha suma a Scbluter & Co., cedentes del demandante Isidoro Bal-drich. La' contención del apelante era que su obligación de-pendía de la condición de la venta de cierto tabaco que Bal-drich, como agente de Schluter & Go., tenía depositado en prenda. Cuando Baldrich adquirió por cesión dicha obliga-ción no vendió . primero dicho tabaco sino que para hacer efectiva la obligación entabló demanda y embargó bienes raíces del apelante Rivera. El apelante sostenía que Bal-drich estaba obligado a vender el tabaco antes de estable-cer la acción, y dicho apelante, en una contra demanda, re-clamó daños y perjuicios tanto por la omisión de vender el tabaco como por el embargo que se alegaba ser torcitero. El tabaco aparentemente fue vendido por Baldrich después de presentada la demanda, y "produjo unos $400. La corte dictó sentencia por la diferencia entre esta suma y la re-clamada en la demanda.
La corte sostuvo que el demandado respondía con todos sus bienes del pago de la obligación de acuerdo con el ar-tículo 1812 del Código Civil; que el deber de Baldrich de vender primero el tabaco no era de tal naturaleza que im-pidiera el pleito y el embargo, y que Rivera no probó daños y perjuicios algunos.
*852Convenimos definitivamente con la corte en que el de-mandado y contra demandante no probó los daños y per-juicios. Tampoco probó que el tabaco tuviera un valor su perior al precio en que fué vendido o que dicho demandado sufriera perjuicios por razón del embargo. Por consi-guiente, aún suponiendo que Baldrich estuviera por el con-trato obligado a vender el tabaco y en caso de ser su pro-ducto insuficiente a deducir éste del montante de su recla-mación, y que así no lo hizo, siempre tendríamos un caso de damnum absque injuria, pues todo lo que a Baldrich se ha concedido es la diferencia entre el montante de su re-clamación y el valor del tabaco pignorado. De acuerdo con varios artículos de nuestros códigos no tomaríamos en cuenta tal omisión de vender cuando no hay perjuicio re-sultante.
Hubiera quizás habido un incumplimiento de contrato por Baldrich con un consiguiente derecho de acción para Rivera, pero el derecho de acción de Baldrich no quedaba destruido.
Sin embargo, convenimos c'on las demás conclusiones de Lecho y de derecho a que llegó la corte. Todo el caso del demandado giró sobre la siguiente estipulación:
“Segunda: En garantía colateral de dicha obligación, Don Ca-simiro Rivera, por derecho propio, da en prenda y pignora desde esta fecha, a favor de Schluter y Compañía, los treinta y cinco quintales de tabaco en rama descritos en el hecho primero de esta escritura, los que, de común acuerdo los contratantes, depositan en poder de Don Baltazar Mendoza Martínez, después de tomar po-sesión de los mismos, en esta fecha, el representante de la acreedora Schluter y Co.
‘ ‘ Tercera: Don Baltazar Mendoza Martínez, acepta el depósito de los referidos treinta y cinco1 quintales de tabaco en rama, en la proporción de clases expresada en el hecho primero de esta escri-tura, prometiendo cumplir, durante el término del depósito todos los derechos, digo, deberes y atenciones como un buen y entendido Administrador. Este tabaco ha sido valorado a razón de veinte dollars cada quintal. ' ' \
“Cuarta: Es convenido por los contratantes de la primera y se-*853gunda parte que en caso de que el tabaco dado en prenda, en ga-rantía colateral de la mencionada deuda, no obtuviera un precio conveniente para su venta durante el término de pignoración, la acreedora por su mandatario, se obliga a conceder al deudor, una prórroga para el pago de la deuda, entendiéndose prorrogada asi-mismo la garantía colateral pignoraticia, por el término de un mes.”
No podemos convenir con el apelante en que este fuera un contrato para vender el tabaco antes de exigir el pago de la reclamación. Convenimos con la corte en que puesto que no se fijó el tiempo en que había de venderse el tabaco el término de pignoración mencionado en la estipulación ex-piró junto con la obligación principal j que el acreedor sólo estaba obligado a esperar un mes más. El acreedor esperó alrededor de ocho meses.
Es asimismo claro que el tabaco sólo fué dado como ga-rantía colateral. El apelante no nos fia convencido de que cuando se da una garantía colateral o una prenda el acree-dor está obligado a recurrir primero a dicha garantía cola-teral. Entendemos, por el contrario, que un acreedor tiene opción de demandar independientemente. Esta parece ser la opinión de Manresa en sus comentarios al artículo 1773 (1872 del Código Español). Este artículo dispone:
“Art. 1773. — El acreedor a quien oportunamente no hubiese sido satisfecho su crédito podrá proceder por ante notario a la enajena-ción de la prenda. Esta enajenación habrá de hacerse precisamente en subasta pública y con citación del deudor y del dueño de la prenda en su caso. Si en la primera subasta no hubiese -sido ena-jenada la prenda, podrá celebrarse una segunda con iguales for-malidades; y, si tampoco diere resultado, podrá el acreedor hacerse dueño de la prenda. En este caso estará obligado a dar carta de pago de la totalidad de su crédito.
“Si la prenda consistiera en valores cotizables, se venderán en la forma prevenida por el Código de Comercio.”
No hay nada en este artículo que impida al acreedor es-tablecer acción independiente, aunque el deudor podría, quí-*854zas, en ciertas circunstancias, exigir la devolución de la prenda.
De todo esto se infiere necesariamente que el embargo no fue torcitero, y la sentencia debe ser confirmada en to-das sus partes.

Confirmada la sentencia apelada..

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.